  Case 2:19-cv-00231-PLM-MV ECF No. 29 filed 05/29/20 PageID.182 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

JOSHUA STEAD,                               )
                         Plaintiff,         )
                                            )     No. 2:19-cv-231
-v-                                         )
                                            )     Honorable Paul L. Maloney
ZACHERY DROGOWSKI, et al.,                  )
                      Defendants.           )
                                            )

                                      JUDGMENT

      The Court granted Defendants’ motions to dismiss and has resolved all pending

claims. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.


Date: May 29, 2020                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
